Name: Directive 2000/62/EC of the European Parliament and of the Council of 10 October 2000 amending Council Directive 96/49/EC on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail
 Type: Directive
 Subject Matter: organisation of transport;  land transport;  transport policy;  European Union law
 Date Published: 2000-11-01

 Avis juridique important|32000L0062Directive 2000/62/EC of the European Parliament and of the Council of 10 October 2000 amending Council Directive 96/49/EC on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail Official Journal L 279 , 01/11/2000 P. 0044 - 0045Directive 2000/62/EC of the European Parliament and of the Councilof 10 October 2000amending Council Directive 96/49/EC on the approximation of the laws of the Member States with regard to the transport of dangerous goods by railTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 71(1)(c) thereof,Having regard to the proposal from the Commission(1),Having regard to the Opinion of the Economic and Social Committee(2),After consulting the Committee of the Regions,Acting in accordance with the procedure referred to in Article 251 of the Treaty(3),Whereas:(1) Directive 96/49/EC(4) lays down transitional provisions which remained valid until 1 January 1999, to allow the completion of some standardisation work by the European Committee for Standardisation (CEN) on receptacles and tanks; that work has not yet been completed.(2) The transport equipment covered by the derogation provided for in Article 5(2)(c) of Directive 96/49/EC should be better defined.(3) In order to allow the Member States to use, for a specified period, rail wagons and tanks that do not comply with a new provision in the Annex to Directive 96/49/EC, there should be a transitional provision to cover rail wagons and tanks constructed on or after 1 January 1997 and used exclusively for national transport.(4) The deadlines laid down in Article 6(4) of Directive 96/49/EC regarding certain equipment should be put back; identifying the equipment concerned and the latest date for the application of Directive 96/49/EC should be made subject to the procedure laid down in Article 9 thereof.(5) The derogations provided for in Article 6(9), (11) and (14) of Directive 96/49/EC should be made subject to the procedure laid down in Article 9 thereof.(6) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5).(7) The conditions to be fulfilled before a transport operation may be regarded as an ad hoc transport operation should be specified.(8) Directive 96/49/EC should be amended accordingly,HAVE ADOPTED THIS DIRECTIVE:Article 1Directive 96/49/EC is hereby amended as follows:1. in Article 5(2)(c) the terms "operating temperature of material intended..." shall be replaced by "operating temperature of materials used for plastic packaging, tanks and their equipment intended...";2. Article 6 shall be amended as follows:(a) paragraph 3 shall be replaced by the following:"3. Within its own territory a Member State may authorise the use of wagons constructed before 1 January 1997 which do not comply with this Directive, but were constructed in accordance with national provisions in force on 31 December 1996, provided that those wagons are maintained to the required safety levels.Tanks and wagons constructed on or after 1 January 1997 which do not comply with the Annex but were constructed in accordance with the requirements of this Directive that were applicable on the date of their construction may continue to be used for national transport until a date determined in accordance with the procedure laid down in Article 9.";(b) in paragraph 4:- in the first sentence, "31 December 1998" shall be replaced by "30 June 2001", and in the second sentence, "1 January 1999" shall be replaced by "1 July 2001".- the following subparagraphs shall be added:"The dates 30 June 2001 and 1 July 2001 shall be put back for receptacles and tanks for which there are no detailed technical requirements or for which no sufficient references to the appropriate European standards have been added to the Annex.The receptacles and tanks referred to in the second subparagraph and the latest date for the application of this Directive as regards those receptacles and tanks shall be determined in accordance with the procedure laid down in Article 9.";(c) paragraph 9 shall be replaced by the following:"9. Provided they give the Commission advance notification no later than 31 December 2002 or until two years after the last date of application of the amended versions of the Annex to this Directive, Member States may adopt provisions less stringent than those in the Annex for the transport within their territory only of small quantities of certain dangerous goods, with the exception of substances having a medium or high level of radioactivity.These derogations shall be applied without discrimination.Notwithstanding the above, Member States may, provided they give the Commission advance notification, at any time adopt provisions similar to provisions adopted by other Member States with reference to this paragraph.The Commission shall examine whether the conditions laid down in this paragraph have been met and shall decide, in accordance with the procedure laid down in Article 9, whether the Member States concerned may adopt these derogations.";(d) paragraph 10 shall be replaced by the following:"10. The Member States may issue authorisations, valid for their territory only, to carry out ad hoc transport operations of dangerous goods which are either prohibited by the Annex or are performed under conditions different from those laid down in the Annex, on condition that these ad hoc transport operations are clearly defined and limited in time.";(e) paragraph 11 shall be replaced by the following:"11. Provided they give the Commission advance notification, Member States may authorise the regular transport on particular designated routes within their territory of dangerous goods, forming part of a defined industrial process, which are either prohibited by the provisions of the Annex or are performed under conditions different from those laid down in the Annex, where such operations are of a local nature and are tightly controlled under clearly specified conditions.The Commission shall examine whether the requirements of the first subparagraph have been met and shall decide, in accordance with the procedure laid down in Article 9, whether the Member States concerned may authorise such transport operations.";(f) paragraph 14 shall be replaced by the following:"14. Provided they give the Commission advance notification Member States may authorise the transport of dangerous goods under conditions less stringent than those laid down in the Annex in the case of local transport over short distances within the perimeters of ports, airports or industrial sites.The Commission shall examine whether the conditions laid down in the first subparagraph have been met and shall decide, in accordance with the procedure laid down in Article 9, whether the Member States concerned may authorise such transport operations.";3. Article 9 shall be replaced by the following:"Article 91. The Commission shall be assisted by the 'Committee on the transport of dangerous goods' set up under Article 9 of Directive 94/55/EC.(6)2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period referred to in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.".Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 May 2001. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be adopted by the Member States.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field governed by this Directive.Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Luxembourg, 10 October 2000.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentD. Voynet(1) OJ C 181, 26.6.1999, p. 25.(2) OJ C 329, 17.11.1999, p. 11.(3) European Parliament Opinion of 29 October 1999 (OJ C 154, 5.6.2000, p. 353), Council Common Position of 27 June 2000 (OJ C 254, 25.8.2000, p. 14) and European Parliament Decision of 21 September 2000.(4) OJ L 235, 17.9.1996, p. 25. Directive as last amended by Commission Directive 1999/48/EC (OJ L 169, 5.7.1999, p. 58).(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 319, 12.12.1994, p. 7. Directive as last amended by Directive 2000/61/EC of the European Parliament and of the Council (OJ L 279 of 1.11.2000, p. 40).